DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 30 December 2019. It is noted, however, that applicant has not filed a certified copy of the (KR) 10-2020-0183350 application as required by 37 CFR 1.55.
Please note the 30 December 2021 Failure Status Report from the Priority Document Exchange. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0174511; hereinafter Kim).

Regarding claim 1, Kim discloses a display device ([0002]; Figure 4) comprising: 
a gate line (e.g. SC[N]) extending in a first direction (Horizontal, RFO1); 
a left data line (e.g. DL1) and a right data line (DL2) extending in a second direction (Vertical); and 
a plurality of sub-pixels (Comprising SPij2) arranged along the first (Direction in which gate/scan lines extend) and second (Direction in which data lines extend) directions, wherein 
the sub-pixels (e.g. SP11...SP14) of a pixel row of the first direction (In which gate/scan lines extend) are connected to a same gate line (e.g. SC[N]), and 
the sub-pixels (e.g. SP11, SP21) of a pixel row of the second direction (In which data lines extend) are alternately connected to the left data line (e.g. SP21 coupled to DL1) and the right data line (e.g. SP11 coupled to DL2).
Kim does not expressly state the device being provided wherein data lines cross a gate line. 
However, by virtue of Kim describing sub-pixels formed in an array extending in horizontal and vertical direction [0002], the gate/scan and data lines with which sub-pixels are coupled are interpreted to extend in directions similarly described as horizontal and vertical.  The implied orthogonal quality of horizontal and vertical features, and thus their intersection, is interpreted to similarly extend to gate/scan and data lines of Kim.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Kim provides a silent teaching of the device wherein data lines cross a gate line, as claimed, in view of the reasoning above. 

Regarding claim 2, Kim discloses the display device of claim 1.  Kim discloses the device (Figure 4) where the gate line includes a first gate line (e.g. SC[N]) and a second gate line (e.g. SC[N+1]).

ii.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yoon et al. (2014/0184665; hereinafter Yoon).

Regarding claim 8, Kim discloses the display device of claim 1.  
Kim does not explicitly disclose the device further comprising first and second mux switches sequentially transmitting data voltages to the left data line and the right data line, wherein the first and second mux switches are connected to one output terminal of a data driving part.
In the same field of endeavor, Yoon discloses a display device [0003] comprising first (Figure 5: e.g. SW1) and second (e.g. SW2) mux switches sequentially transmitting (Figure 6: Relative timing of SS1, SS2 driving gates of SW1, SW2 in Figure 5) data voltages (e.g. Vdata) to the left data line (e.g. DLk) and the right data line (e.g. DLk+1), wherein the first (SW1) and second (SW2) mux switches are connected to one output terminal of a data driving part (6 of Figurer 1; [0062]).  These are among measures taken to prevent luminance deviation among pixels [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kim to be modified as further comprising first and second mux switches sequentially transmitting data voltages to the left data line and the right data line, wherein the first and second mux switches are connected to one output terminal of a data driving part, in view of the teaching of Yoon, to prevent luminance deviation among pixels.

iii.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yamagishi (2017/0011702).

Regarding claims 9, 10, Kim discloses the display device of claim 1.  
Kim does not explicitly disclose the device wherein the display device has a short side parallel to the first direction and a long side parallel to the second direction and longer than the short side, wherein a data driving part is disposed at the short side.
In the same field of endeavor, Yamagishi discloses a display device [0002] formed in rectangular shape (Figure 11) with signal line drivers (SD1, SD2 of Figure 11) positioned along shorter panel sides [0093].  This is among measures taken to minimize the influence of a varying reference voltage [0004]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Kim to be modified wherein the display device has a short side parallel to the first direction and a long side parallel to the second direction and longer than the short side, wherein a data driving part is disposed at the short side, in view of the teaching of Yamagishi, to minimize the influence of a varying reference voltage.

Allowable Subject Matter
Claims 3 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Kim discloses the display device of claim 1.  
The cited prior art fails to singularly or collectively disclose the device wherein each of the plurality of sub-pixels includes a driving transistor, first, second, third, fourth, fifth, sixth, seventh, eighth, and ninth transistors, and a light-emitting diode, wherein the first, second, third, fourth, fifth, sixth, seventh, eighth, and ninth transistors are switched according to a first gate voltage, a second gate voltage, wherein the driving transistor is switched according to a voltage of one electrode of a storage capacitor and is connected to the second transistor, wherein the first transistor is switched according to the second gate voltage and is connected to the driving transistor and the fourth transistor, wherein the second transistor is switched according to the second gate voltage and transmits a data voltage, wherein the third transistor is switched according to the emission voltage and is connected to the second transistor, wherein the fourth transistor is switched according to the emission voltage and is connected to the driving transistor, wherein the fifth transistor is switched according to the first gate voltage and transmits an initialization voltage, wherein the sixth transistor is switched according to the first gate voltage and transmits the initialization voltage, wherein the seventh transistor is switched according to the emission voltage and transmits a high potential voltage, wherein the eighth transistor is switched according to the first gate voltage and transmits a reference voltage, wherein the ninth transistor is switched according to the second gate voltage and transmits the reference voltage, and wherein the light-emitting diode is connected to the fourth transistor.
Thus, claim 3 is objected to.

Claims 4 – 7 depend from and inherit the limitations of claim 3.
Thus, claims 4 – 7 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Hung et al. (2016/0307504) accounts for variation in threshold voltage of driving transistor [0006] formed in a pixel driving circuit (Figure 5);
Shi (2020/0090585) provides relevant teaching of dual gate transmission of a reference voltage to electrodes of a driving transistor (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 RFO = relative to figure orientation.
        2 SPij = sub-pixel with which a corresponding i-th scan line and j-th data line are connected; Examples of Figure 4 show “...i...” with values 1, 2 and “...j...” with values of 1 – 4.